Citation Nr: 0200349	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied service connection for a right foot 
disability.  

Additional evidence in the form of a May 2001 medical opinion 
regarding etiology has been received.  This evidence was 
received without a waiver of the veteran's right to have that 
evidence initially considered by RO.  Any pertinent evidence 
submitted by the veteran or representative that is accepted 
by the Board must be referred to the RO for review and 
preparation of a statement of the case, unless this 
procedural right is waived by the veteran.  38 C.F.R. § 
20.1304(c) (2001).  The veteran has not waived his procedural 
rights; thus, this claim must be returned to the RO for 
consideration of the evidence submitted directly to the 
Board.


REMAND

In addition to the required procedural development described 
above, VA is obligated to undertake further evidentiary 
development.  

Service medical records indicated that records dated between 
late April 1968 and December 1986 were lost.  As such, a 
complete medical examination was conducted in December 1968 
and the veteran had an opportunity to complete a report of 
medical history at that time.  

In connection with his current claim, the veteran asserted 
that he was treated at Fort Ord in about May 1968 for a 
swollen ankle.  He stated that he was given crutches and put 
on light duty for several weeks.  The records do not specify 
the type of injury he suffered at that time.  

Pursuant to 38 U.S.C. § 5103A (added pursuant to recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a)), VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claimant's claim.  This includes informing 
the veteran of all evidence needed to support his claim.  
Also, VA must assist claimants in obtaining government and 
private records, and obtain medical opinion when such is 
necessary to make a decision on a claim.  

On the basis of the current record, VA must make a further 
efforts to obtain missing service medical records.  VA must 
also provide a medical examination in order to obtain a 
definitive diagnosis regarding his claimed right foot 
disability and an opinion regarding etiology.  The veteran is 
hereby reminded that failure to report for the scheduled 
examination might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 3.655(b).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following:  

1.  The RO must review the claims file to 
ensure compliance with VCAA.  The RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

2.  The RO should make a further attempt 
to secure service medical records dated 
between late April and December 1968.  
The RO should document its efforts and 
ensure that a response to its request, 
whether positive or negative, is 
associated with the claims file.

3.  Next, whether or not the medical 
records mentioned above are available, 
the RO should schedule the veteran for VA 
medical examination.  The examiner should 
enumerate all diagnoses associated with 
the right foot and provide an opinion 
regarding the etiology of each to 
determine the likelihood that any current 
right foot disability is related to an 
in-service injury.  The claims file and a 
copy of this remand should be made 
available to the examiner in conjunction 
with the examination.  The examination 
should include all diagnostic testing 
deemed necessary for an accurate 
assessment.  The examiner is requested to 
provide a rationale for conclusions 
reached as to the etiology of the 
veteran's claimed right foot disability.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

If the benefit on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and given the opportunity to respond.  Then, the 
case should be returned to the Board, if in order.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



